Citation Nr: 1105720	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  09-02 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Whether new and material evidence was received to reopen a 
claim for entitlement to service connection for tinnitus.

2.  Whether new and material evidence was received to reopen a 
claim for entitlement to service connection for a chronic urinary 
disorder (previously addressed as pyelonephritis and a kidney 
disorder and/or chronic urinary tract infections).

3.  Entitlement to service connection for a chronic urinary 
disorder.

4.  Entitlement to service connection for Chiari malformation.

5.  Entitlement to service connection for bilateral ulnar 
neuropathy.

6.  Entitlement to service connection for bilateral carpal tunnel 
syndrome.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 
1997 to October 2000 and from November 2004 to July 2005.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision by the 
Indianapolis, Indiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In May 2009, the Veteran testified at a 
video conference hearing before the undersigned Veterans Law 
Judge.  A copy of the transcript of that hearing is of record.  
The Veteran waived agency of original jurisdiction of evidence 
received at the hearing.  

Although the RO denied reopening a service connection claim for 
pyelonephritis, the Board finds the Veteran's claims as to this 
matter may be more broadly construed as for a chronic urinary 
disorder.  Therefore, the issue on appeal as to this matter has 
been revised.

The issues of entitlement to compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for an additional 
disability as a result of Chiari malformation surgery and 
entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.30 have been raised by the 
record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  

The issues of whether new and material evidence was received to 
reopen a claim for entitlement to service connection for tinnitus 
and entitlement to service connection for a chronic urinary 
disorder, Chiari malformation, bilateral ulnar neuropathy, and 
bilateral carpal tunnel syndrome are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A September 2006 rating decision denied entitlement to 
service connection for pyelonephritis (claimed as a kidney 
disorder and/or chronic urinary tract infections); the Veteran 
did not appeal.

2.  Evidence added to the record since the September 2006 rating 
decision as to pyelonephritis (claimed as a kidney disorder 
and/or chronic urinary tract infections) is neither cumulative 
nor redundant of the evidence of record and raises a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence for entitlement to service connection 
for pyelonephritis (claimed as a kidney disorder and/or chronic 
urinary tract infections) was received and the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (Court) have been fulfilled by 
information provided to the Veteran in letters from the RO in 
September 2007, October 2007, and December 2007.  Those letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist in completing his claim to reopen and 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield 
v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Veteran 
was notified that the VCAA notice requirements applied to all 
elements of a claim in September 2007.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that 
in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a special 
type of evidence-evidence that is both new and material.  The 
terms "new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when providing 
the notice required by the VCAA it is necessary, in most cases, 
for VA to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence that 
must be presented.  The Veteran was adequately notified of these 
matters by the RO's September 2007 letter.

New and Material Evidence Claim

VA law provides that service connection may be granted for a 
disability resulting from personal injury suffered or disease 
contracted in line of duty or for aggravation of preexisting 
injury suffered or disease contracted in line of duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  

VA law provides that a claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  New evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010). 

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held, however, that evidence that is merely 
cumulative of other evidence in the record cannot be new and 
material even if that evidence had not been previously presented 
to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

A September 2006 rating decision denied entitlement to service 
connection for pyelonephritis (claimed as a kidney disorder 
and/or chronic urinary tract infections).  The Veteran did not 
appeal and the decision became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2010).

The pertinent evidence added to the record since the September 
2006 rating decision includes VA treatment records and the 
Veteran's statements and testimony in support of the claim.  The 
Veteran contends that she has had urinary problems subsequent to 
her hysterectomy.  VA treatment records dated in 2007 include 
diagnoses of dysuria, cystitis, and a history of neurogenic 
bladder possibly secondary to Chiari.  VA records show service 
connection was established for cervical dysplasia, status post 
vaginal hysterectomy, in a February 2003 rating decision.

Based upon a comprehensive review of the record, the Board finds 
the evidence added as to the claim for entitlement to service 
connection for pyelonephritis (claimed as a kidney disorder 
and/or chronic urinary tract infections) is neither cumulative 
nor redundant of the evidence of record and raises a reasonable 
possibility of substantiating the claim.  The evidence includes 
competent evidence suggesting a possible nexus to service.  
Therefore, the claim must be reopened.  


ORDER

New and material evidence was received to reopen a claim for 
entitlement to service connection for pyelonephritis (claimed as 
a kidney disorder and/or chronic urinary tract infections); to 
this extent the appeal is granted.


REMAND

A review of the evidence of record in this case indicates that 
new and material evidence was received to reopen the service 
connection claim for pyelonephritis.  As noted in the 
Introduction section of this decision the issue is more 
appropriately addressed on remand as entitlement to service 
connection for a chronic urinary disorder.  The Board also notes 
that at her May 2009 hearing the Veteran testified that she had 
experienced urinary problems subsequent to her hysterectomy.  She 
also testified that her congenital Chiari malformation had been 
aggravated by her duties during active service and that her 
bilateral ulnar neuropathy and carpal tunnel syndrome developed 
as a result of repetitive motions in her duties as a petroleum 
supply specialist.  A November 2005 private neurology study 
revealed bilateral ulnar nerve abnormalities.  VA treatment 
records include diagnoses of carpal tunnel and cubital tunnel 
syndrome.  These matters have not been addressed by VA 
examination.  The Board also notes that a June 2007 VA treatment 
report noted the Veteran's tinnitus was possibly related to her 
Chiari malformation.  The issue as to reopening the tinnitus 
claim is deferred pending resolution of the Chiari malformation 
issue also on appeal.  Therefore, additional development is 
required prior to appellate review.

The VCAA duty to assist requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim and in claims for disability compensation 
requires that VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  38 C.F.R. 
§ 3.159.  For records in the custody of a Federal department or 
agency, VA must make as many requests as are necessary to obtain 
any relevant records, unless further efforts would be futile; 
however, the claimant must cooperate fully and, if requested, 
must provide enough information to identify and locate any 
existing records.  38 C.F.R. § 3.159(c)(2).  A medical 
examination or medical opinion is deemed to be necessary if the 
record does not contain sufficient competent medical evidence to 
decide the claim, but includes competent lay or medical evidence 
of a current diagnosed disability or persistent or recurrent 
symptoms of disability, establishes that the veteran suffered an 
event, injury, or disease in service, or has a disease or 
symptoms of a disease manifest during an applicable presumptive 
period, and indicates the claimed disability or symptoms may be 
associated with the established event, injury, or disease.  38 
C.F.R. § 3.159(c)(4).  The Court has held the types of evidence 
that "indicate" that a current disability "may be associated" 
with military service include credible evidence of continuity and 
symptomatology such as pain or other symptoms capable of lay 
observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2010).  VA regulations provide that a 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
38 C.F.R. § 3.310(a) (2010).  VA will not concede, however, that 
a nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at any 
time between the onset of aggravation and the receipt of medical 
evidence establishing the current level of severity of the 
nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).

Congenital or developmental defects are not diseases or injuries 
within the meaning of applicable VA legislation.  38 C.F.R. 
§ 3.303(c) (2010).  VA General Counsel Precedent Opinion has held 
that service connection may be granted for disease, but not 
defects, which are congenital, developmental, or familial in 
origin when the evidence establishes the disorder was incurred in 
or aggravated by active service.  It was noted that congenital or 
developmental defects cannot be service-connected because they 
are not diseases or injuries under the law; however, if a 
superimposed injury or disease occurred a resulting disability 
may be service-connected.  VAOPGCPREC 82-90 (Jul. 18, 1990).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where clear 
and unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service. 
38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) 
(2010).

VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the disease 
or injury was not aggravated by service.  VAOPGCPREC 3-2003 (Jul. 
16, 2003).  The claimant is not required to show that the disease 
or injury increased in severity during service before VA's duty 
under this rebuttal standard attaches.  See Cotant v. Principi, 
17 Vet. App. 116 (2003).

A preexisting injury or disease will be considered to have been 
aggravated by active military service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded, 
however, where the disability underwent no increase in severity 
during service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306 (2010).

In cases involving aggravation by active service, the rating is 
to reflect only the degree of disability over and above the 
degree of disability existing at the time of entrance into active 
service, whether the particular condition was noted at the time 
of entrance into active service, or whether it is determined upon 
the evidence of record to have existed at that time.  38 C.F.R. 
§ 3.322(a) (2010).  The Court has also recognized that temporary 
flare-ups of a pre-existing disorder during service, without 
evidence of a worsening of the underlying condition, did not 
constitute aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 296-
7 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and 
requested to provide the names, addresses, 
and approximate dates of treatment of all 
medical care providers, VA and/or non-VA, 
who have provided treatment pertinent to 
the issues on appeal.  After the Veteran 
has signed any appropriate releases all 
identified pertinent records should be 
obtained and associated with the claims 
folder.  Attempts to procure records 
should be documented in the file.  If 
records cannot be obtained, a notation to 
that effect should be inserted in the 
file.  The Veteran and her representative 
are to be notified of unsuccessful efforts 
in this regard, in order to allow the 
Veteran the opportunity to obtain and 
submit those records for VA review.

2.  The Veteran should be scheduled for an 
appropriate VA examination for an opinion 
as to whether there is at least a 
50 percent probability or greater (at least 
as likely as not) that she has a chronic 
urinary disorder as a result of active 
service or as a result of (proximately due 
to or aggravated by) her service-connected 
cervical dysplasia, status post vaginal 
hysterectomy.  All indicated tests and 
studies are to be performed.  Prior to the 
examination, the claims folder must be made 
available for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report.  

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete rationale 
for all opinions expressed, should be set 
forth in the examination report.

3.  The Veteran should be scheduled for a 
VA examination, by an appropriate brain 
disorders specialist, for an opinion as to 
whether there is at least a 50 percent 
probability or greater (at least as likely 
as not) that her Chiari malformation was 
either incurred in service, or aggravated 
as a result of a superimposed injury or 
disease during active service.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.  

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete rationale 
for all opinions expressed, should be set 
forth in the examination report.

4.  The Veteran should be scheduled for an 
appropriate VA examination for an opinion 
as to whether there is at least a 
50 percent probability or greater (at least 
as likely as not) that she has bilateral 
ulnar neuropathy and/or bilateral carpal 
tunnel syndrome as a result of active 
service, to include as a result of a 
repetitive motion injury.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims folder 
must be made available for review of the 
case.  A notation to the effect that this 
record review took place should be included 
in the report.  

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

5.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with appropriate consideration of all the 
evidence of record.  If any benefit sought 
remains denied, the Veteran and her 
representative should be furnished a 
supplemental statement of the case and 
should be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


